DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-12 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “sensor module” recited in L3 of claim 1 & L5 of claim 5 invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is a CCD camera as described in pg.18 L14-16. Therefore, the limitation is being interpreted as requiring a CCD camera.
The limitation “emission device” recited in L3 of claim 4 invokes 35 U.S.C 112f. The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a sample receiving module” recited in L3 of claim 5 invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is a plunger ball as described in pg.4 L12-13. Therefore, the limitation is being interpreted as requiring a plunger ball.
The limitation “a light transmission medium” recited in L4 of claim 6 invokes 35 U.S.C 112f. A review of the specification reveals that the corresponding structure is an optical fiber as described in pg.4 L5-7. Therefore, the limitation is being interpreted as requiring an optical fiber.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “emission device” the corresponding structure is not present in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “emission device” the corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite

Claim 9 recites the limitation "the container" in L3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0110424 A1; pub. May 6 2010) in view of Carrascal De Las Heras et al. (US 202/0124868 A1; pub. Apr. 23, 2020).
Regarding claim 1, Wang et al. disclose: a test sample receiving block (fig.22, para. [0102]) comprising a sample receiving block having a sample groove portion formed therein, the sample groove portion containing the sample (para. [0094]) so that a light emission module (fig.22 item 2235) emits light to the sample and wherein the sample receiving block is surface-treated (para. [0118]) to increase an optical path of light reaching the sensor module when the emitted light is reflected or scattered (fig.22 item 2236) by the sample accommodated in the sample groove portion, so that a pattern is formed on a surface of the sample groove portion (para. [0121]).
Wang et al. are silent about: a sensor module can detect a speckle generated when the emitted light is scattered by motion of bacteria or microbes contained in the sample.
In a similar field of endeavor, Carrascal De Las Heras et al. disclose: a sensor module can detect a speckle generated when the emitted light is scattered by motion of bacteria or microbes contained in the sample (para. [0017]) motivated by the benefits for bacteria classification (Carrascal De Las Heras et al. para. [0020]).
In light of the benefits for bacteria classification as taught by Carrascal De Las Heras et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al. with the teachings of Carrascal De Las Heras et al.
Regarding claim 2, Wang et al. disclose: the sample receiving block is at least partially made of aluminum (para. [0094]) and the pattern is formed on the surface of the sample groove portion through at least one of anodizing (para. [0092]-[0093]), plating, or deposition.
Regarding claim 3, Wang et al. disclose: the surface of the sample groove portion is treated to be glossy (para. [0094] the deposited metals make the groove glossy).
Regarding claim 4, Wang et al. disclose: the sample receiving block comprises an emission device receiving portion which is formed on one side of the sample receiving block and communicates with the sample groove portion to accommodate at least a portion of the light emission module; and an image detecting portion which is formed on the other side of the sample receiving block and communicates with the sample groove portion so that an image scattered by the sample is detected by the sensor module (fig.23B).

Claims 5-6, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0110424 A1; pub. May 6 2010) in view of Carrascal De Las Heras et al. (US 202/0124868 A1; pub. Apr. 23, 2020) and further in view of Rahmlov et al. (US 2019/0107487 A1; pub. Apr. 11, 2019).
Regarding claim 5, Wang et al. disclose: a body; a light emission module (fig.22 item 2235) configured to emit light to the sample; and a controller (fig.22 item 2230) configured to control the light emitted by the light emission module and form a pattern (para. [0121]) on the surface of the sample groove portion so is that the light scattered (fig.22 item 2236) by the sample accommodated in the sample groove portion is uniformly reflected on the surface of the sample groove portion (para. [0094] the cited metals make the groove reflective).
Wang et al. are silent about: a sample receiving module formed in the body and comprising a sample receiving block that accommodates a sample, a sensor module configured to detect a speckle generated when the light emitted to the sample is scattered by motion of bacteria or microbes contained in the sample; and a controller configured to store and analyze images detected by the sensor module, wherein the sample receiving block is surface-treated to remove unevenness of a surface of the sample groove portion. 
In a similar field of endeavor, Carrascal De Las Heras et al. disclose: a sensor module configured to detect a speckle generated when the light emitted to the sample is scattered by motion of bacteria or microbes contained in the sample (para. [0017]); and a controller configured to store and analyze images detected by the sensor module (para. [0025], [0072], [0099]) motivated by the benefits for bacteria classification (Carrascal De Las Heras et al. para. [0020]).
In light of the benefits of bacteria classification as taught by Carrascal De Las Heras et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al. with the teachings of Carrascal De Las Heras et al.
Carrascal De Las Heras et al. are silent about: a sample receiving module formed in the body and comprising a sample receiving block that accommodates a sample, the sample receiving block is surface-treated to remove unevenness of a surface of the sample groove portion. 
In a similar field of endeavor, Rahmlov et al. disclose: a sample receiving module formed in the body and comprising a sample receiving block that accommodates a sample (fig.8 item 818, pg.7 para. [0044] L26-28) motivated by the benefits for proper alignment (Rahmlov et al. para. [0042]).
In light of the benefits for proper alignment as taught by Rahmlov et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al. and Carrascal De Las Heras et al. with the teachings of Rahmlov et al.
Rahmlov et al. are silent about: the sample receiving block is surface-treated to remove unevenness of a surface of the sample groove portion.
However, one of ordinary skill would have the sample receiving block is surface-treated to remove unevenness of a surface of the sample groove portion so that the sample won’t stagnate in any part of the device.
Regarding claim 6, Wang et al. disclose: the light emission module comprises a light source portion configured to generate the light; a light transmission medium configured to transmit the light generated by the light source portion (para. [0017]); and a light exit portion configured to emit the light transmitted from the light transmission medium to the sample (fig.23D). 
Regarding claim 9, Rahmlov et al. disclose: the sample receiving module further comprises a ball plunger (fig.8 item 818, pg.7 para. [0044] L26-28) which is formed to be inserted into the sample receiving block so that it presses at least a portion of the container to allow the container to be fixed to the sample receiving block when the container is inserted into the sample receiving block motivated by the benefits for proper alignment (Rahmlov et al. para. [0042]).
Regarding claim 11, Wang et al. disclose: the sample groove portion accommodates a container in which the sample is contained and the container is formed overall in the shape of a column having an opening formed on an upper side and a bottom surface formed on a lower side, wherein a light-incident portion that corresponds to the light emission module and a light exit portion that corresponds to the sensor module are formed such that they are not aligned with each other (fig.22 shows an upper and lower side, para. [0123] teaches putting the array in a container, fig.23B shows the illumination side not aligned with the detector side). Carrascal De Las Heras et al. disclose: a sensor module that can detect speckle (para. [0017]) motivated by the benefits for bacteria classification (Carrascal De Las Heras et al. para. [0020]). The combination of Wang et al. and Carrascal De Las Heras et al. teach the claimed apparatus and since the limitation “so that the speckle generated by the light emission module and detected by the sensor module can be amplified” is a consequence of what precede. Therefore, the combination of Wang et al. and Carrascal De Las Heras et al. teach the limitation.
Regarding claim 12, Carrascal De Las Heras et al. disclose: the controller is configured to obtain a temporal correlation of the speckle by using the detected speckle and estimate, in real- time, presence or absence of virus in the sample or a concentration of the virus on the basis of the temporal correlation (para. [0017]) motivated by the benefits for bacteria classification (Carrascal De Las Heras et al. para. [0020]).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0110424 A1; pub. May 6 2010) in view of Carrascal De Las Heras et al. (US 202/0124868 A1; pub. Apr. 23, 2020) in view of Rahmlov et al. (US 2019/0107487 A1; pub. Apr. 11, 2019) and further in view of Alcock et al. (US 2007/0098028 A1; pub. May. 3, 2007).
Regarding claim 7, the combination references are silent about: the light source comprises a laser that can emit light of a constant wavelength and the light transmission medium is an optical fiber.
In a similar field of endeavor, Alcock et al. disclose: the light source comprises a laser that can emit light of a constant wavelength and the light transmission medium is an optical fiber (para. [0068]) motivated by the benefits for controlling laser output (Alcock et al. para. [0018]-[0019]).
In light of the benefits for controlling laser output as taught by Alcock et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al., Carrascal De Las Heras et al. and Rahmlov et al. with the teachings of Alcock et al.
Regarding claim 8, Alcock et al. disclose: the light emission module further comprises a light source splitting device configured to split the light generated by the monolithically formed light source portion into the light exit portion provided in plural (para. [0068], [0177]) motivated by the benefits for controlling laser output (Alcock et al. para. [0018]-[0019]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0110424 A1; pub. May 6 2010) in view of Carrascal De Las Heras et al. (US 202/0124868 A1; pub. Apr. 23, 2020) in view of Rahmlov et al. (US 2019/0107487 A1; pub. Apr. 11, 2019) and further in view of Williams et al. (US 2020/0081000 A1; pub. Mar. 12, 2020).
Regarding claim 10, the combination references are silent about: a case provided with a cover that can open and close to cover the sample receiving module so that the sample is not exposed to an external environment when a test is performed by coupling a container that contains the sample to the sample receiving module.
In a similar field of endeavor, Williams et al. disclose: a case provided with a cover (fig.1B item 104) that can open and close to cover the sample receiving module so that the sample is not exposed to an external environment when a test is performed by coupling a container that contains the sample to the sample receiving module motivated by the benefits for a portable, self-contained system capable of rapidly testing samples (Williams et al. para. [0007]).
In light of the benefits for a portable, self-contained system capable of rapidly testing samples as taught by Williams et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang et al., Carrascal De Las Heras et al. and Rahmlov et al. with the teachings of Williams et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884